Citation Nr: 0013190	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  00-00 112	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to service connection for glaucoma and 
conjunctivitis.

3.  Entitlement to service connection for premature 
ventricular contractions.


INTRODUCTION

In her April 2000 correspondence the veteran's surviving 
spouse indicated that she was claiming entitlement to 
Dependency and Indemnity Compensation benefits on the basis 
that the cause of the veteran's death was related to service.  
This issue has not been adjudicated by the Department of 
Veterans Affairs (VA) Regional Office (RO) and is referred to 
the RO for appropriate action.  Bruce v. West, 11 Vet. App. 
405 (1998).


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
April to October 1945.

2.	On May 10, 2000, the Board was notified by the veteran's 
surviving spouse that the veteran died on March [redacted], 2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  38 U.S.C.A. § 7104(a) (West Supp. 1999); 38 
C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).



ORDER

The appeal is dismissed.




		
	                                                         
                 N. W. Fabian
	Acting Member, Board of Veterans' Appeals

 



